Petitioner brought this action against the defendant for divorce on the ground of desertion alleged to have commenced on the 10th day of April, 1944. The litigants were married August 18th, 1923, and at the time of the filing of the suit there were five children of the marriage living, whose ages ranged from eleven to twenty-one. *Page 412 
The defendant wife filed an answer denying the allegations of the petition, and a counter-claim for divorce on the ground of constructive desertion.
The case was heard before Advisory Master Tomasulo who concluded that neither party was entitled to the relief prayed for and advised that both petition and counter-claim be dismissed and that there be allowed the sum of $32.50 per week for the maintenance and support of two minor children of the marriage, and a counsel fee of $450 to defendant's solicitor.
From the decree entered in accordance with that advice, both the petitioner and defendant have appealed. The cause was orally argued and our consideration thereof and our examination of the testimony and briefs, lead to the conclusion that the findings of the Advisory Master on the proofs submitted to him are proper.
The decree is, therefore, affirmed.
For affirmance — THE CHIEF-JUSTICE, BODINE, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, BURLING, WELLS, DILL, FREUND, McGEEHAN, McLEAN, JJ. 13.
For reversal — None. *Page 413